___________

                                   No. 95-2416
                                   ___________

Frank O. Mapes,                     *
                                    *
           Appellant,               *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Western District of Missouri.
Shirley S. Chater, Commissioner     *
of the Social Security              *
Administration,                     *
                                    *
           Appellee.                *
                               ___________

                      Submitted:    January 11, 1996

                          Filed:   April 29, 1996
                                   ___________

Before BEAM and MORRIS SHEPPARD ARNOLD, Circuit Judges, and JONES,*
     District Judge.
                            ___________

BEAM, Circuit Judge.

     Frank O. Mapes appeals the district court's1 order affirming the
Social Security Commissioner's denial of his application for disability
insurance benefits.    We affirm.


I. BACKGROUND


     Mapes applied for disability insurance benefits under Title II of the
Social Security Act, 42 U.S.C. § 401 et. seq., on October 23, 1991.    He
alleged a disability onset date of January 1, 1986. The Social Security
Commissioner (Commissioner) determined that




     *The HONORABLE JOHN B. JONES, United States District
     Judge for the District of South Dakota, sitting by
     designation.
     1
     The Honorable Dean Whipple, United States District Judge for
the Western District of Missouri.
Mapes met disability insured status requirements through September 30,
1990.2         After   Mapes's     application          was   denied   initially    and    on
reconsideration,       he   requested     and     was    granted   a   hearing    before   an
administrative law judge (ALJ).           The ALJ found that Mapes was not disabled
on or before September 30, 1990, and therefore denied Mapes's application.
The Appeals Council denied review, and Mapes filed this action in district
court.     Each party then moved for summary judgment.                 The district court
concluded that substantial evidence supported the ALJ's decision, and
therefore granted the Commissioner's motion.                  Mapes now appeals.


       At the time of the ALJ's decision, Mapes was 42 years old.                    He has
a high school education and has worked as a coal miner, machinist, window
assembler, and kitchen steward.           His most recent work consists of odd jobs,
including lawn and garden work.


       Mapes   complains     of   lower    back    and    leg   pain   and   of   rheumatoid
arthritis in his hands and joints.          He also suffers from a seizure disorder
as a result of a fall he suffered in 1983, but his seizures are now
infrequent and controlled by medication.                 In addition to these physical
impairments, Mapes alleges anxiety, depression, and memory loss.                           He
acknowledges a long history of alcohol abuse, but he testified at the
hearing that he had given up hard liquor and only occasionally drinks beer,
in part because of the alcohol's effects when mixed with his prescription
medication.     Mapes takes dilantin for his seizure disorder,3 ansaid for
back




       2
      In order to be eligible for disability insurance benefits, a
claimant must establish the existence of a disability on or before
the date on which his or her insured status expires. 20 C.F.R.
§ 404.131. The Commissioner calculates a claimant's insured status
pursuant to a formula set forth at 42 U.S.C. §§ 416(i)(3)(B) and
423(c)(1)(B) and corresponding regulations.
       3
     Dilantin is an antiseizure medication used for the control of
grand mal and temporal lobe seizures. Physician's Desk Reference
1832 (49th ed. 1995).

                                            -2-
pain and arthritis,4 librium for anxiety,5 and trazodone for depression.6


     In evaluating Mapes's claim, the ALJ applied the familiar five-step
analysis         prescribed    in   the   Social   Security   regulations.   20   C.F.R.
§ 404.1520(a)-(f).7           The ALJ determined that although Mapes's impairments
were severe, none of them met or equalled a listed impairment.               Relying in
part on the testimony of a vocational expert, the ALJ then found that,
although Mapes was not able to return to his past relevant work, he
possessed the residual functional capacity to engage in a full range of
light, unskilled work existing in significant numbers in the national
economy.


     The overriding issue in this case is whether the ALJ properly
considered Mapes's mental impairments in deciding that Mapes was



     4
     Ansaid tablets contain a nonsteroidal anti-inflammatory agent
and are prescribed for rheumatoid arthritis and osteoarthritis.
Physician's Desk Reference, supra note 3, at 2520-21.
             5
        Librium is a drug prescribed for management of anxiety
disorders or for the short-term relief of symptoms of anxiety.
Physician's Desk Reference, supra note 3, at 2073.
         6
      Trazodone is a drug prescribed for treatment of depression
with or without prominent anxiety. Physician's Desk Reference,
supra note 3, at 520.
         7
       In this sequential analysis, the ALJ must first determine
whether the applicant is engaged in "substantial gainful activity"
as defined by the regulations. 20 C.F.R. § 404.1520(b). If the
answer is yes, the applicant is not disabled and the analysis need
go no further; if the answer is no, the ALJ must determine whether
the claimant has a severe impairment that significantly limits his
or her ability to work. 20 C.F.R. § 404.1520(c). If a severe
impairment is present, the ALJ then considers whether the
claimant's impairment meets or equals one of the impairments listed
in Appendix 1 to Part 404 of the Social Security regulations. 20
C.F.R. § 404.1520(d).      If so, the claimant is presumptively
disabled. Id. If the claimant's impairments do not meet or equal
the listings, the ALJ must determine whether, despite those
impairments, the claimant can return to past relevant work or, if
not, whether the claimant can perform other jobs in the national
economy. 20 C.F.R. §§ 404.1520(e) & 404.1520(f).

                                             -3-
not disabled.      Mapes contends that the ALJ erred in failing to set forth
Mapes's mental impairments and related functional limitations in the
hypothetical question he posed to the vocational expert at Mapes's hearing.
He further argues that the ALJ did not properly consider Mapes's physical
and mental impairments in combination so as to determine their cumulative
effects on Mapes's residual functional capacity to work.


II.   DISCUSSION


      Our task on review is limited to a determination of whether the
Commissioner's decision is supported by substantial evidence in the record
as a whole.     See, e.g., Delrosa v. Sullivan, 922 F.2d 480, 484 (8th Cir.
1991).     In making this determination, we consider not only evidence
supporting the Commissioner's decision but evidence which fairly detracts
from its weight.     Id.   It is not our task, however, to review the evidence
and make an independent decision.       If, after review, we find it possible
to draw two inconsistent positions from the evidence and one of those
positions represents the Commissioner's findings, we must affirm the denial
of benefits.    Siemers v. Shalala, 47 F.3d 299, 301 (8th Cir. 1995).


      A.      The Hypothetical Question


      Mapes    first   alleges   that   the   ALJ   improperly   formulated   the
hypothetical question to the vocational expert.       Specifically, Mapes notes
that in completing the Psychiatric Review Technique Form8 (PRTF) the ALJ
found that Mapes exhibited medically


      8
      The Psychiatric Review Technique Form is a standard document
which generally must be completed when a claimant alleges a mental
impairment. See Pratt v. Sullivan, 956 F.2d 830 (8th Cir. 1992)
(per curiam). The PRTF mirrors the listings for mental impairments
set forth in the Social Security regulations. See 20 C.F.R. pt.
404, subpt. P, app. 1, pt. A § 12.00.      These listings usually
consist of two parts: (1) a set of clinical findings (paragraph A
criteria), which establish whether a medically-determinable mental
impairment exists; and (2) a set of functional restrictions
(paragraph B criteria), which detail the impairment's effect on
four areas of function deemed essential to work. See generally
Pratt, 956 F.2d at 834-35 & nn.7-9.

                                        -4-
determinable signs of depression (Listing 12.04), anxiety (Listing 12.06),
and substance addiction (Listing 12.09).     The ALJ then rated the degree of
functional loss resulting from these impairments and determined that Mapes:
(1) has moderate difficulties in maintaining social functioning, (2) often
has deficiencies of concentration, persistence or pace resulting in failure
to complete tasks in a timely manner, and (3) has once or twice had
episodes of deterioration or decompensation in work or work-like settings
causing him to withdraw from that situation or to experience exacerbation
of signs and symptoms.       The ALJ did not, however, mention these mental
impairments or functional losses in his hypothetical question to the
vocational expert.     Mapes argues that these omissions were error, and
therefore   the   expert's   answer   to   the   hypothetical   question   cannot
constitute substantial evidence supporting the ALJ's decision.


     In order to properly address Mapes's concerns, it is necessary to
examine the PRTF in context with the full extent of the ALJ's findings.
In so doing, we discern that critical qualifications were placed on the
findings detailed in the PRTF.    Although Mapes correctly observes that the
PRTF records Mapes's depression, anxiety, and substance addiction, he
overlooks the ALJ's written decision in which the ALJ concludes that these
mental conditions are largely the outward manifestations of Mapes's
substance abuse rather than impairments existing independently of Mapes's
use of




                                      -5-
alcohol.9           Similarly, the ALJ specifically found that Mapes's functional
losses were present only when Mapes was drinking.


      The ALJ's determination that Mapes's mental impairments and resulting
functional limitations were the products of his alcohol abuse is not
without significance, for although we have held that an ALJ's hypothetical
question must include all of the claimant's impairments found credible by
the ALJ, Chamberlain v. Shalala, 47 F.3d 1489, 1495 (8th Cir. 1995), we
have also held that the mere presence of alcoholism is not necessarily
disabling.10           See, e.g., Cruse v. Bowen, 867 F.2d 1183, 1186 (8th Cir.
1989).        In fact, the burden for establishing disability due to alcoholism
is a high one, requiring the claimant to show:                   "(1) that he has lost self-
control        to    the   point    of   being    `impotent   to   seek   and   use   means   of
rehabilitation,' and (2) that his disability is encompassed by the Act."
Metcalf v. Heckler, 800 F.2d 793, 796 (8th Cir. 1986) (quoting Adams v.
Weinberger, 548 F.2d 239, 245 (8th Cir. 1977)).                           In each case, the
claimant's capacity to control his use of alcohol must be considered in the
context of his ability to engage in substantial gainful activity.                     Lubinski
v.   Sullivan,         952 F.2d 214,   216    (8th   Cir.   1991).     Guided    by   these
principles, we find that we




               9
         The PRTF section corresponding to Listing 12.09 is a
reference listing which directs the ALJ to analyze the secondary
physical or mental effects of substance abuse. Thus, the ALJ's
completion of that section indicates that the ALJ considered the
anxiety and depression consequences of alcohol use. In addition,
the ALJ stated in his decision that Mapes's anxiety and depression
are "coupled with claimant's alcohol abuse," and that Mapes's
alcohol abuse "results in a diagnosis of an affective disorder and
of an anxiety disorder." Tr. at 19, 24.
         10
       We recognize that recent amendments to the Social Security
Act signed into law on March 29, 1996, eliminate alcoholism or drug
addiction as a basis for obtaining disability insurance benefits.
Contract with America Advancement Act of 1996, Pub. L. No. 104-121,
110 Stat. 847 (amending 42 U.S.C. § 423(d)(2)). Because we find
that the ALJ correctly denied benefits under the standards in place
at the time of Mapes's hearing, we need not address the effect of
the new amendments on Mapes's application.

                                                  -6-
may properly uphold the ALJ's omission of the mental impairments and
functional         limitations     in    his   question   to   the    vocational   expert    if
substantial evidence supports the ALJ's finding that Mapes's alcoholism was
controllable         and,   when    controlled,        Mapes's     mental   impairments     and
functional limitations were not present.


        After carefully reviewing the testimony and the medical evidence, we
find substantial evidence supporting these findings.11                      The record shows
that    Mapes      received    inpatient       and    outpatient     treatment   for   alcohol
dependence at the Bill Willis Community Health Center (the Center) from
June 1990 to June 1991.12               Treatment notes from the Center indicate that
Mapes was aware of the need to confront his alcohol problem and to take
steps to resolve it.          To that end, Mapes participated in group therapy and
attended regular meetings with his physicians at the Center.                     Although the
records indicate that Mapes's progress was difficult, Mapes nevertheless
remained sober for long periods of time.


        This evidence showing Mapes's ability to control his alcoholism is
strengthened when viewed in light of his capacity to engage in substantial
gainful activity.           Although Mapes worked only intermittently during the
relevant time period, there is no indication in the record that alcohol
abuse        was the cause of his work interruptions.                    Indeed, Mapes has
consistently maintained that he became unable to work because of his
various physical impairments.              Therefore, while we do not deny that Mapes
had a drinking problem during the period at issue, we conclude that




              11
         A finding that Mapes's alcohol intake was within his
voluntary control is clearly implicit in the decision. Moreover,
in a case involving substance abuse, the claimant bears the burden
of establishing lack of control. Here, we find no evidence that
Mapes lacked the ability to curb his use of the substance.
        12
      With one exception not relevant to these issues, the records
from the Center are the only records which cover periods prior to
the date Mapes's insured status expired.

                                                -7-
Mapes's alcohol problem was controllable and did not preclude substantial
gainful activity.     See Starr v. Sullivan, 981 F.2d 1006, 1008 (8th Cir.
1992).


     We also find substantial evidence supporting the ALJ's determination
that Mapes's anxiety and depression were generally present only when Mapes
was drinking.    Several of the treatment notes from the Center reveal that
although Mapes complained of anxiety and nervousness, he sought treatment
out of the need to control his drinking.                 Moreover, Mapes's anxiety
appeared to lessen when he did not drink--a fact confirmed by Mapes at the
hearing.    His depression followed this same course, with physicians
indicating that it was controllable when Mapes stayed sober.            There is no
indication that Mapes ever sought psychiatric treatment or counseling for
these problems.     Although Mapes was eventually treated with prescription
medications for both anxiety and depression, these medications were
prescribed well after the time period at issue in this case and therefore
do not significantly detract from the evidence supporting the ALJ's
conclusions.      At best, this evidence demonstrates that Mapes's mental
impairments may have worsened over time but nevertheless can be controlled
by medication and therefore cannot be considered disabling.            See Stout v.
Shalala, 988 F.2d 853, 855 (8th Cir. 1993).


     Further evidence supports the ALJ's finding that the corresponding
functional limitations listed on the PRTF were present only when Mapes was
drinking.   As the ALJ noted, intelligence tests indicate that Mapes's
intellectual     functioning   is   in   the   average    range.   A   consultative
psychological evaluation performed by Dr. Richard R. Christy corroborates
the test results.    According to Dr. Christy, Mapes possesses a good ability
to understand, remember, and carry out complex job instructions.             He is
able to relate appropriately to coworkers and to maintain attention and
concentration.    The strongest evidence to the contrary is contained in two
reports appropriately discounted by




                                         -8-
the ALJ as conclusory and dated significantly past Mapes's insured period.
Accordingly, there is substantial evidence supporting the ALJ's conclusion
that Mapes's functional limitations were simply side effects of his
drinking problem, at least during the period before Mapes's insured status
expired.


     In summary, substantial evidence supports the ALJ's determination
that Mapes's mental impairments and functional limitations were alcohol-
related, and that Mapes's alcohol problem was within his control.         Under
these circumstances, the ALJ did not err in omitting the findings on the
PRTF when he formulated the hypothetical question to the vocational expert.


     B.      Residual Functional Capacity


     Mapes also argues that the ALJ failed to properly consider his
physical and mental impairments in combination in assessing his residual
functional capacity to work.      As Mapes correctly points out, our cases
require an ALJ to consider a claimant's impairments "in combination and not
fragmentize them in evaluating their effects."        Delrosa, 922 F.2d at 484.
In addition, when mental impairments are alleged, an ALJ must determine
whether those nonexertional impairments further limit the exertional tasks
the claimant is deemed capable of handling.       Tucker v. Heckler, 776 F.2d
793 (8th Cir. 1985).     Mapes contends that the ALJ ignored Mapes's mental
impairments in determining Mapes's residual functional capacity.


     This contention lacks merit.       The ALJ's opinion contains a thorough
discussion   of   Mapes's   physical   impairments,   mental   impairments,   and
complaints of pain.    The ALJ determined that Mapes's mental impairments did
not restrict his residual functional capacity below the level of light
exertional activity because they did not affect Mapes's abilities when his
alcohol intake was




                                       -9-
controlled.    As explained above, substantial evidence in the record as a
whole supports this finding.


III.   CONCLUSION


       We find substantial evidence supporting the ALJ's determination that
Mapes is not disabled.    Accordingly, the judgment of the district court is
affirmed.


       A true copy.


              Attest:


                    CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -10-